          Case 5:20-mj-01291-HJB Document 6 Filed 10/23/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION
                                              §
 UNITED STATES OF AMERICA                     §
                                              §
 V.                                           §          CAUSE NO. SA-20-1291-M
                                              §
 IVAN HARRISON HUNTER                         §

                        NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Angela Saad Lindsey, Assistant Federal Public Defender and enters her
appearance as counsel for the defendant in the above-styled and numbered cause.

                                                  Respectfully submitted,

                                                  MAUREEN SCOTT FRANCO
                                                  Federal Public Defender


                                                  /s/ ANGELA SAAD LINDSEY
                                                  Assistant Federal Public Defender
                                                  727 E. César E. Chávez Blvd., Suite B-207
                                                  San Antonio, Texas 78206-1205
                                                  State Bar No. 24059016
                                                  Tel.: 210-472-6700
                                                  Fax: 210-472-4454

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of October, 2020, I filed the foregoing Notice of
Attorney Appearance using the CM/ECF system which will give electronic notification to the
following:

Eric Fuchs
Assistant United States Attorney
601 NW Loop 410, Suite 600
San Antonio, Texas 78216

                                                  /s/ ANGELA SAAD LINDSEY
                                                  Assistant Federal Public Defender
